ACCEPTED
                                                                                            01-15-00088-cv
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      6/12/2015 2:40:06 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                NO. 01-15-00088-CV

                       IN THE COURT OF APPEALS            FILED IN
                                                   1st COURT OF APPEALS
                    FOR THE FIRST JUDICIAL DISTRICT HOUSTON, TEXAS
                         OF TEXAS AT HOUSTON       6/12/2015 2:40:06 PM
                                                                   CHRISTOPHER A. PRINE
                                                                         Clerk
        ROLAND MOUTON, JR. and DELORIAN MORGAN JONES,
                         APPELLANTS

                                          V.

    CHRISTIAN FAITH MISSIONARY BAPTIST CHURCH, ET. AL.,
                            APPELLEES
__________________________________________________________________

            On Appeal from the 127th Judicial District Court
              Harris County, Texas | Cause No. 2012-73452
__________________________________________________________________


                   MOTION FOR EXTENSION OF TIME TO
                        FILE APPELLEE’S BRIEF

      Appellee, CHRISTIAN FAITH MISSIONARY BAPTIST CHURCH,

files this motion for extension of time to file its Appellee’s Brief.

      1.     Applicable Deadlines:

      The complete reporter’s record was filed on February 2, 2015. The complete

clerk’s record was filed on March 27, 2015. Appellant’s brief was filed on April

13, 2015. Appellee’s Brief is due on June 12, 2015.




                                                                                      1
      2.     Second Request for Extension of Time:

      This is Appellee’s second request for an extension of time to file its

Appellee’s Brief. Appellee is asking for a 14-day extension from the date of this

motion to file its Appellee’s Brief, up to and including June 26, 2015.

      3.     Legal Authority for Extension of Time:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), this Court is

authorized to extend the time for filing a brief if a motion is filed in conformity

with Texas Rule of Appellate Procedure 10.5, before or after the brief is due. This

request is timely filed.

      4.     Reasons for Request for Extension of Time:

      Counsel for Appellee needs a short amount of additional time to review the

clerk’s record, reporter’s record, and briefing submitted by Appellant in this case,

and to complete its briefing.

                                     PRAYER

      For the foregoing reasons, Appellee hereby requests that this Court grant an

extension of the deadline to file its Appellee’s Brief by 14 days from the date of

this motion, up to and including June 26, 2015.




                                                                                  2
                                Respectfully submitted,

                                LAW OFFICE OF JANICE L. BERG

                                /s/ Janice L. Berg
                                Janice L. Berg
                                State Bar No. 24064888
                                1314 Texas Ave., Suite 1515
                                Houston, Texas 77002
                                Tel: 713-993-9100 | Fax: 713-225-0099
                                Service email: service@janiceberglaw.com
                                Non-service email: janice@janiceberglaw.com
                                ATTORNEY FOR APPELLEE


                      CERTIFICATE OF CONFERENCE

      This is to certify that counsel for Appellant, Janice L. Berg, made reasonable
attempts to confer with all parties regarding whether they oppose this motion:

      - On June 12, 2015, counsel for Appellee contacted counsel for Appellant,
Nathan Prihoda by email. Mr. Prihoda indicated that he was opposed to the 14-day
extension of time.

                                      /s/ Janice L. Berg
                                      Janice L. Berg


                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on all
parties or counsel in accordance with the Texas Rules of Appellate Procedure on
June 12, 2015.

                                      /s/ Janice L. Berg
                                      Janice L. Berg


                                                                                  3